Citation Nr: 0819945	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition 
(chondrocalinosis with osteoarthritis) to include as 
secondary to service connected total left knee anthroplasty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran had corroborated active duty service from 
September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's right knee condition (chondrocalinosis with 
osteoarthritis) was not caused or aggravated by his service-
connected total left knee anthroplasty.


CONCLUSION OF LAW

The veteran's right knee condition (chondrocalinosis with 
osteoarthritis) was not incurred in, or aggravated by active 
service and is not proximately due to, or the result of, 
service-connected total left knee anthroplasty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

History and analysis

In 1969, the veteran received service connection for 
residuals of left knee meniscectomy, effective in September 
1968.  He underwent a left total knee replacement in January 
2004; the current service-connected disability is left total 
knee arthroplasty.

While the veteran has stated his belief that his right knee 
condition is secondary to his service-connected connected 
total left knee anthroplasty, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The statements that the veteran provided from coworkers do 
not speak to the etiology of the veteran's right knee 
condition and whether the condition is proximately related to 
his service-connected left knee condition.

Private medical treatment notes from November 1999 to May 
2001 show various issues and treatments related mainly to the 
veteran's left knee.  A treatment note from May 2001 also 
reflects complaints of pain in his right hip, groin and 
buttocks.  

A June 2005 VA consult note reported that the veteran was 
referred because of pain on the medial side of his right knee 
and that his symptoms had been present for a year.  The 
examiner stated that x-rays revealed moderate 
tricompartmental degenerative joint disease with 
calcification of the menisci and marked narrowing of the 
patellofemoral joint.  The examiner opined that based on the 
history, imaging and present clinical findings that it is as 
likely as not that his current right knee disability is 
secondary to his service connected left knee problems.  

A November 2005 VA examiner reported the veteran's right knee 
became symptomatic in 1998, which the veteran attributed to 
an increase in weightbearing due to his service-connected 
left knee.  The examiner noted that the patient had a history 
of sustaining a twisting injury to his right knee, secondary 
to a slip and fall accident while working for Disney World.  
The examiner also reported that the veteran had to terminate 
gainful employment due to recurrent swelling and pain, 
secondary to his workers' compensation right knee.  A review 
of the veteran's claim file was done, including all the 
service medical records and treatment records in his file.  
The examiner reviewed subjective complaints, did a 
musculoskeletal examination and reviewed x-rays.  He opined 
that the veteran's right knee issues are not caused by or a 
result of military service.  The examiner further opined that 
the veteran's right knee was neither aggravated nor adjunct 
to his service-connected left knee.  The diagnosis was that 
the veteran had chondrocalcinosis of his right knee which is 
a metabolic disorder, unrelated to an injury pattern, and 
that he has a direct positive history of a workers' 
compensation injury to his right knee that he is currently 
being treated for.  

A March 2006 private physician opinion letter referenced 
enclosed treatment reports from September 2004 to March 2006.  
This letter noted that the veteran was referred to the 
physician under the workers' compensation system at Disney 
World.  The physician opined that the veteran's service-
connected left knee condition caused extra stress and 
degeneration of his right knee, which was one of the factors 
that led the veteran to need surgery on his right knee.  The 
physician believes that the veteran's left knee condition was 
one of the causative factors that led to the veteran's severe 
arthritis in his right knee.  

When reviewing the evidence of record, the Board is persuaded 
that the opinion of the November 2005 VA examiner is most 
convincing, in that the examiner reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine the etiology of 
the veteran's right knee condition.  See Gabrielson, supra.  
The examiner reviewed the veteran's entire claims file and 
medical history, performed a musculoskeletal examination, 
reviewed x-rays and provided rationale for his findings and 
conclusions.  Unlike the March 2006 private physician opinion 
and the June 2005 VA consult note, the VA examination shows a 
review of the veteran's complete medical history and claims 
file and the diagnoses and opinion are supported by medical 
evidence of record.  As noted above, the VA opinion shows the 
most detailed review of he evidence and explains why the 
weight of the evidence indicates that the veteran's right 
knee condition is unrelated to the veteran's military 
service.

The June 2005 VA consult note contains history which appears 
to be based solely on the veteran's account of his medical 
history, without a review of his service medical records or 
claims file.  "[E]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.' "  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).   In addition, it appears that the 
physician had not been informed of the veteran's workplace 
injury, and that he did not include this in his analysis.  

While the March 2006 private physician opinion provided a 
favorable opinion to the veteran, the physician had not 
reviewed the veteran's entire medical file and failed to 
comment on the impact of the veteran's work related injury in 
his analysis.

As explained above, the Board finds that the VA examination 
report of November 2005 is more probative than the June 2005 
VA consult note or the March 2006 opinion letter from the 
private physician.  See Winsett, supra.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the veteran's right knee condition hearing loss 
is not proximately due to his service-connected total left 
knee anthroplasty, the preponderance of the evidence is 
against the claim and service connection for a right knee 
condition (chondrocalinosis with osteoarthritis) to include 
as secondary to service connected total left knee 
anthroplasty is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a right knee condition 
(chondrocalinosis with osteoarthritis) to include as 
secondary to service connected total left knee anthroplasty 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By a July 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  The veteran has submitted medical records 
and lay statements favorable to his claim.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for a right knee condition 
(chondrocalinosis with osteoarthritis) to include as 
secondary to service connected total left knee anthroplasty 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


